Case: 18-60152      Document: 00514630535        Page: 1     Date Filed: 09/06/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                   No. 18-60152
                                                                                Fifth Circuit

                                                                              FILED
                                 Summary Calendar                      September 6, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk


SANDRA STONE,

                                                Plaintiff−Appellant,

versus

KROGER LIMITED PARTNERSHIP I,

                                                Defendant−Appellee.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                 No. 1:16-CV-164




Before SMITH, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *

      Sandra Stone appeals the dismissal of her slip-and-fall claim. Her only



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-60152    Document: 00514630535     Page: 2   Date Filed: 09/06/2018


                                 No. 18-60152

issue is this: “Did the District Court err in finding an expert is required to
determine medical causation?”

      The defendant tendered an expert witness on causation. Stone pre-
sented none. She contends, instead, that no expert is needed because this case
“does not contain a medically complex matter.” The only injuries at issue are
deep vein thrombosis and retroperitoneal hemorrhage. The defendant ac-
knowledges that “[w]hile it is true that not every negligence case automatically
requires expert testimony on medical causation, such evidence is required in
cases of medical complexity.” We agree with that statement of the law as
applied in Mississippi diversity cases.

      The defendant’s medical expert opined that none of Stone’s medical con-
ditions was caused by the slip-and-fall but that, instead, Stone had a chronic,
pre-existing condition known as May-Thurner Syndrome, “which puts the
patient at risk for left lower extremity deep vein thrombosis.” Further, it is
undisputed that Stone went on a long car trip shortly after the accident. The
expert opined that “[s]itting for a prolonged period of time, such as on a long
car trip, is another known risk factor for deep venous thrombosis.”

      The issue is not whether this expert’s opinion is correct. Instead, the
only question is whether this case is of sufficient medical complexity that Stone
needed an expert. She did.

      The judgment of dismissal is AFFIRMED.




                                          2